Title: Enclosure: Major General Arthur St. Clair and Lieutenant Colonels Edward Carrington and Alexander Hamilton to George Washington [21 March 1780]
From: St. Clair, Arthur,Carrington, Edward,Hamilton, Alexander
To: Washington, George




[Amboy, New Jersey, March 21, 1780]

Plan of exchange for the Troops of Convention, in three Divisions to be formed as equally, as the exchanging by Corps will allow, from the Strength of the Rank & file, each of the two first Divisions to have a Major General and a Brigadier General, and the third The Lieutenant General and a Brigadier General exchanged with them. The Regiments to which the Brigadier Generals belong to be exchanged with them, the other Regiments in a distribution of two British, then two German to be taken by lott, except certain broken parts of Corps, which it is proposed to exchange in the first Division. The Estimate for these exchanges is formed according to the Tarif annexed to the proposal which gave rise to a meeting of Commissioners.

Amboy March 21st. 1780





Plan proposed for the exchange of the first Division.


Corps
Valuation by Tarif 
Total amount
No. of Rank & file to be exchanged


Brigadeir General Hamilton Leut. Colo. 21st Regt
200
200



Brigade Major Kirkman Captain 21st. Regt.
16
16





216



Royal Artillery





2 Captains
16
32



1 Lieutenant
6
6



6. 2d. Lieutenants
4
24



8 Sergeants
2
16



150 Rank & file
1
150
158




228




Canada Companies





4 Captains
16
64



13 Lieutenants
6
78



15 Serjeants
2
30



126 Rank & file Drummers
1
126
126




298



Lieutenant Nutts Detatchmt.





1 Lieutenant
6
6



3 Serjeants
2
6



30 Rank & file & Drummers
1
30
30




42



German Detatchmt. of Prince Frederick





10 Rank & file and Drummers
1
10
10


Regiment of Dragoons





1 Captain
16
16



1 2d. Lieutenant
4
4



4 Serjeants
2
8



26 Rank & File & Drummers
1
26
26




54



Hesse Hanau Artillery





1 Captain
16
16



1 Lieutenant
6
6



9 Serjeants
2
18



29 Rank & file & Drummers
1
29
29




69



62d. British Regiment





1 Major
28
28



5 Captains
16
80



6 Lieutenants
6
36



4 Ensigns
4
16



1 Surgeon
6
6



1 Mate
4
4



17 Sergeants
2
34



83 Rank & file & Drummers
1
83
83




287










21st British Regiment





1 Lieutenant Colonel estimated as a Brigadier





1 Major
28
28



3 Captains
16
48



7 1st. Lieutenants
6
42



4 2d. Lieutenants
4
16



1 Surgeon
6
6



1 Mate
4
4



22 Serjeants
2
44



226 Rank & file and Drummers
1
226
226




414



German Battalion of Light Infantry





1 Captain
16
16



2 1st. Lieutenants
6
12



3 2d Lieutenants
4
12



1 Surgeon
6
6



2 Mates
4
8



12 Serjeants
2
24



73 Rank & file and Drummers
1
73
73




151



German Battalion of Grenadeirs





1 Major
28
28



1 Captain
16
16



2 1st. Lieutenants
6
12



4 2d. Lieutenants
4
16



1 Surgeon
6
6



2 Mates
4
8



15 Serjeants
2
30



150 Rank & file & Drummers
1
150
150




266



Major General de Reidesel
372
372



Captain Gerlack
16
16



Captain Poelnitz
16
16



Captain Willoe
16
16




Ensign Freeman
4
4



Chaplain Milias





Private Secretary Langeman







424



Total Number of Men to be exchanged





Drummers 60





Rank & File 843





Plan proposed for the Exchange of the second Division of the Troops of Convention
Amboy [New Jersey] March 21. 1780


Corps
Valuation by Tarif
Total amount
No. of Rank & file to be exchanged


Major General Phillips
372
372



Lieutenants Bibby
6
6



Valancy
6
6



Campbell
6
6



2d. Lieutenants Collier
4
4



Noble
4
4



Smith
4
4



Revd. Mr. Brudenell







402



20th. British Regiment





1 Lieutenant Colonel
72
72



4 Captains
16
64



8 Lieutenants
6
48



5 Ensigns
4
20



1 Quarter Master
6
6



1 Surgeon
6
6



1 Mate
4
4



25 Serjeants
2
50



180 Rank & file and Drummers
1
180
180




450



24th. British Regiment





1 Major
28
28




6 Captains
16
96



6 Lieutenants
6
54



6 Ensigns
4
24



1 Adjutant
6
6



1 Surgeon
6
6



1 Mate
4
4



18 Serjeants
2
36



169 Rank & file and Drummers
1
169
169




423



German Regiment of Rheitz





1 Major
28
28



2 Captains
16
48



2 Lieutenants
6
12



6 2d. Lieutenants
4
24



3 Ensigns
4
12



1 Advocate
4
4



1 Surgeon
6
6



3 Mates
4




37 Serjeants
2
74



224 Rank & file and Drummers
1
224
224


German Regiment of Specht





1 Colonel estimates as a Brigadier





1 Major
28
28



2 Captains
16
32



3 1st. Lieutenants
6
18



5 2d. Lieutenants
4
20



3 Ensigns
4
12



1 Advocate
4
4



1 Surgeon
6
6



3 Mates
4
12



32 Serjeants
2
64



220 Rank & file and Drummers
1
220
220




416



Brigadier General Specht
200
200



Total Number of Men to be exchanged
Drummers 48
Rank & file 745

